Title: Thomas Jefferson to John Armstrong, 5 August 1809
From: Jefferson, Thomas
To: Armstrong, John


          Sir  Monticello Aug. 5. 09.
           The bearers hereof, mr Alexander McRae & Major John Clarke proposing to visit France on their private concerns, I take the liberty of presenting them to your notice & patronage. mr McRae has been a member of the council of state of Virginia, & Lieutt Governor, highly esteemed for his talents & correctness of principle, moral & political. Majr Clarke has long also been in public employ, as Director of the armoury of this state, recommended as such by his great mechanical ingenuity, & personal worth. any good offices you may be so kind as to render them will be deservedly bestowed; & their knolege of the present state of our affairs may enable them to add acceptably to your information.
          I take this occasion of thanking you for the many kind attentions I recieved from you while our public duties connected us, & for the valuable services rendered in your station, & which aided me so materially in the discharge of my functions. be assured of my constant & great attachment & respect.
          
            Th:
            Jefferson
        